          Case 1:20-cv-02658-CJN Document 33-2 Filed 10/05/20 Page 1 of 2
                          CUI//PRIVILEGE//DELIB//BUSINESS CONFIDENTIAL




                                           Administrative Record For:
TikTok Prohibition Federal Register Notice “Identification of Prohibited Transactions to
Implement Executive Order 13942 and Address the Threat Posed by TikTok and the National
Emergency with Respect to the Information and Communications Technology and Services
Supply Chain” Dated September 17, 2020




The following Administrative Record was compiled in accordance with record keeping
requirements set forth under Administrative Procedures Act, Federal Records Act and 36 CFR
Chapter XII, Subchapter B. 1 Administrative records that directly or indirectly aid in the decision
to make prohibitions as set forth in this decision include all factual, technical, and scientific
material or data considered in making the decision. 2 This record may contain Business
Confidential Information.


1
  Supplemented by National Archives and Records Administration Management Guide Series 1995 |
https://www.archives.gov/records-mgmt/policy/agency-recordkeeping-requirements html | DOI 20190201
2
  The administrative record does not include materials that solely reflect the internal deliberative processes of
decision-making within the Department of Commerce or between another Executive Branch of the federal
government.




                                                                                                                AR-1
Case 1:20-cv-02658-CJN Document 33-2 Filed 10/05/20 Page 2 of 2
